





PROMISSORY NOTE


$463,097.96
   
March 21, 2006
   

FOR VALUE RECEIVED, iFreedom Communications International Holdings, Limited;
iFreedom Communications Corporation; iFreedom Communications (Malaysia) Sdn.
Bhd.; iFreedom Communications, Inc.; iFreedom Communications Hong Kong Limited
and iFreedom UK, Ltd., jointly and severally, (collectively the “Payor”) promise
to pay to the order of Fusion Telecommunications International, Inc. (the
"Holder"), the amount of $463,097.96, along with any additional amount owed
Holder for services sold to Payor as of March 20, 2006 and other amounts that
are or come due from Payor to Holder (collectively the “Indebtedness”). 
 
Section 1.  Payment. Payor shall pay the Indebtedness upon Holder’s written
notice (the “Notice”) at which time the Payor shall have four (4) months to pay
the entire amount demanded in the Notice in four (4) equal monthly installments
(the “Installments”). Payment of the first (1st) installment will be due within
five (5) days of the Notice and each remaining installment will be due thirty
days thereafter from the previous installment due date until the balance is paid
in full.
 
Section 2. Optional Prepayments. This Note may be prepaid in whole or in part at
any time without premium or penalty.
 
Section 3. Place and Manner of Payment. Payments under this Note are to be made
in United States currency to Holder at 420 Lexington Avenue, Suite 518, New
York, New York 10170 or at such other location designated in writing by Holder
from time to time.
 
Section 4. Security for Note. This Note is secured by a security agreement by
Payor to Holder dated this day on certain property of Payor dated this date (
referred to as “Collateral Agreements”) and all of the terms and conditions of
the Collateral Agreements are incorporated herein and made a part hereof.
 
Section 5. Events of Default; Remedies. If any of the following events (each, an
"Event of Default") shall occur:
 
(a) Payor shall fail to make any payment due under this Note when due;
 
(b) Payor shall at any time materially default in the observance or performance
of any agreement contained herein;
 
(c) there shall occur an event of default under any of the Collateral
Agreements, the Assets Purchase Agreement between Payor and Holder or any other
agreement related thereto;
 

--------------------------------------------------------------------------------


(d) any of the representations and warranties made or deemed to be made herein
or in the Collateral Agreements by Payor shall have been materially untrue as of
the date hereof;
 
(e) Payor shall become insolvent, or file a voluntary petition in bankruptcy, or
if a petition in bankruptcy shall be filed against it, fails to pay its debts
when due, or if any application for receivership of any nature be filed or a
receiver be appointed of its property or assets then, and in any such event,
Holder may, at its option, exercise any rights and remedies available under this
Note, or at law or in equity. Holder's remedies include the right to declare all
principal, interest and other sums outstanding under this Note to be immediately
due and payable in full, to increase the rate of interest as provided in this
Note to the Default Rate (as defined in Section 6), and to collect all sums
owing from Payor as set forth hereunder. Holder's delay or failure to accelerate
this Note or to exercise any other available right or remedy shall not impair
any such right or remedy, nor shall it be construed to be a forbearance or
waiver.
 
(f) The entire amount due under this Note will accelerate without notice and
become immediately due and payable.
 
Section 6. Default Rate. After the occurrence of an Event of Default and so long
as the Event of Default is continuing, in addition to all other rights and
remedies, the outstanding principal balance of this Note shall bear interest at
the rate equal to fourteen percent (14%) per annum, or such lesser rate which is
the maximum rate of interest permitted by law.
 
Section 7. Collection Costs. If an Event of Default hereunder occurs, Payor
shall pay Holder the reasonable attorneys' fees and reasonable costs incurred to
collect the unpaid principal balance and interest owing on this Note and
otherwise to enforce Holder's rights and remedies under this Note or Collateral
Agreements.
 
Section 8. No Waiver; Remedies Cumulative. No failure or delay in exercising any
right or remedy hereunder operates as a waiver thereof. No single or partial
exercise of any right or remedy hereunder precludes any other or further
exercise of any right or remedy hereunder or thereunder. Except as expressly
provided herein, the exercise of any right or remedy hereunder does not preclude
the simultaneous or later exercise of any other rights or remedies available at
law or in equity. No amendment or waiver of any provision of this Note, nor
consent to any departure by Payor herefrom, shall in any event be effective
unless the same shall be in writing and signed by Holder, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
Section 9. Successors and Assigns; Change-in-Control of Payor. This Note shall
be binding on Payor and its successors and assigns and shall inure to the
benefit of Holder and its successors and assigns. Payor shall have no right to
assign this Note without the prior written consent of the Holder. The term
"Holder" in this Note shall refer to the individual originally holding this Note
or to any other future holder of this Note. In the event that there is a
change-in-control of the Payor, (as herein defined), the Holder shall have the
right to declare all principal, interest and other sums outstanding under this
Note to be immediately due and payable in full, to increase the rate of interest
as provided in this Note, and to collect all sums owing from Payor. Holder's
delay or failure to accelerate this Note or to exercise any other available
right or remedy shall not impair any such right or remedy, nor shall it be
construed to be a forbearance or waiver. A “change-in-control” of Payor shall
mean the occurrence of any of the following events:
 
-2-

--------------------------------------------------------------------------------


(a) the agreement for or the consummation of any consolidation or merger of the
Payor in which the Payor is not the continuing or surviving company; or
 
(b) other than with the Holder, the agreement for or the consummation of any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Payor;
or
 
(c) an approval by the shareholders of the Payor of any plan or proposal for the
liquidation or dissolution of the Payor.
 
Section 10. GOVERNING LAW. THIS AGREEMENT AND ALL MATTERS ARISING DIRECTLY OR
INDIRECTLY OUT OF THIS AGREEMENT, INCLUDING TORT CLAIMS, SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD
TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.
 
Section 11. Jurisdiction. Payor hereby irrevocably consents and agrees that any
legal action, suit, or proceeding arising out of or in any way connected with
this Note shall be instituted or brought only in the courts of the State of
Florida, as Holder may elect. Payor further agrees that final judgment against
it in any such legal action, suit or proceeding shall be conclusive and may be
enforced in any other jurisdiction, within or outside the United States of
America, by suit on the judgment, a certified or exemplified copy of which shall
be conclusive evidence of the fact and the amount of the liability.
 
Section 12. Headings. All headings in this Agreement are for convenience of
reference only and do not affect the meaning of any provision.
 
Section 13. Partial Invalidity. If any term or provision of this Note is at any
time held to be invalid by any court of competent jurisdiction, such invalidity
shall not affect the remaining terms and provisions of this Note, which shall
continue to be in full force and effect.
 
Section 14. Waivers. Payor hereby waives set off, presentment, demand for
payment, protect, notice of protest and notice of dishonor of this Note.
 
Section 15. Waiver of Trial by Jury. THE PAYOR HEREBY WAIVES TRIAL BY JURY IN
ANY ACTION.
 
Section 16. Negotiability. This Note is fully negotiable.
 
-3-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Payor has caused this Note to be duly executed as of the
date first written above.
 
Date: ______________
 
PAYOR




iFreedom Communications International Holdings, Ltd
 


By:_________________
 
Title_________________




IFreedom Communications Holding
 


By:_________________
 
Title_________________




IFreedom Communications (Malaysia) Sdn. Bhd.

 
By:_________________
 
Title_________________



 
IFreedom Communications Inc.

 
By:_________________
 
Title_________________





 
-4-

--------------------------------------------------------------------------------


IFreedom Communications Hong Kong Limited

 
By:_________________
 
Title_________________





 
IFreedom UK, Ltd.




By:_________________
 
Title_________________




 
-5-

--------------------------------------------------------------------------------

 





